Case: 14-60898      Document: 00513482481         Page: 1    Date Filed: 04/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                    No. 14-60898                                  April 27, 2016
                                  Summary Calendar
                                                                                 Lyle W. Cayce
                                                                                      Clerk
MOZAMMEL HOQUE, also known as Hoque Mozammel, also known as
Mogammel Hoque,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A088 438 578


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Mozammel Hoque, a native and citizen of Bangladesh, petitions for
review of a decision of the Board of Immigration Appeals (BIA) dismissing his
appeal of an order of the immigration judge denying a second motion to reopen
proceedings. Finding no abuse of discretion warranting relief, we deny Hoque’s




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60898    Document: 00513482481     Page: 2   Date Filed: 04/27/2016


                                 No. 14-60898

request for remand to the BIA and deny the petition for review.              See
Altamirano-Lopez v. Gonzales, 435 F.3d 547, 549 (5th Cir. 2006).
      We agree with Hoque that the BIA should have considered the State
Department’s 2013 international religious freedom (IRF) report submitted
with and discussed in his brief to the BIA. See 8 U.S.C. § 1003.23(b)(3); see
also Zhao v. Gonzales, 404 F.3d 295, 304 (5th Cir. 2005); Abdel-Masieh v. INS,
73 F.3d 579, 585 (5th Cir. 1996). However, the BIA’s error is harmless because
Hoque fails to demonstrate that he would be entitled to relief but for the error.
See Cantu-Delgadillo v. Holder, 584 F.3d 682, 690 (5th Cir. 2009); Beltran-
Resendez v. INS, 207 F.3d 284, 287 (5th Cir. 2000). The 2013 IRF report
establishes no changed circumstances in Bangladesh excusing Hoque from the
prohibitions against filing more than one motion to reopen and filing a motion
to reopen more than 90 days after denial of immigration relief. See 8 U.S.C.
§ 1003.23(b)(1), (b)(4)(i). Comparing the 2013 IRF report with the 2009 and
2012 IRF reports shows that conditions in Bangladesh continued largely
unchanged or arguably worsened only incrementally, neither of which provides
a sufficient basis for disregarding the time and numerical limitations on
motions to reopen. See Panjwani v. Gonzales, 401 F.3d 626, 632 (5th Cir. 2005).
Hoque fails to demonstrate an abuse of discretion requiring remand of his case
to the BIA or reversal of the BIA’s dismissal of his appeal. See id.
      PETITION DENIED.




                                       2